DETAILED ACTION
	Claims 1, 4, 6-8, and 10-20 are pending. Claims 1 and 17 have been amended, claims 2, 3, 5, and 9 were previously canceled, and claims 12-16 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 9 recites the following:

    PNG
    media_image1.png
    132
    417
    media_image1.png
    Greyscale
. Also, page 10 recites “The typical protection mechanism of benzotriazoles and benzophenones are illustrated in the schemes below”

    PNG
    media_image2.png
    100
    447
    media_image2.png
    Greyscale
and 

    PNG
    media_image3.png
    100
    419
    media_image3.png
    Greyscale
. Further, page 11 recites “Since the benzophenone is a ketone and has both ketone and hydroxyl groups, addition of the benzophenone may improve solubility of the liquid crystals”. However, it is well known in the chemical art that benzophenone has the following structure:

    PNG
    media_image4.png
    175
    260
    media_image4.png
    Greyscale
[Wikipedia, benzophenone] and benzotriazole has the following structures:

    PNG
    media_image5.png
    169
    557
    media_image5.png
    Greyscale
[Wikipedia, benzotriazole]. Thus, the compounds repeatedly referred to as “benzophenone” and “benzotriazole” in the specification are in fact derivatives of said compounds.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “consisting of benzophenone,”. However, the comma was added in the amendment filed September 7, 2021, thus the underlining should be removed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6, 7, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for UV absorbers having a molecular structure similar to that of the liquid crystal (as recited in new claim 19), does not reasonably provide enablement for any compound which stabilizes the apparatus from UV radiation. The specification also is not enabled for benzophenone or benzotriazole (claim 6). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification makes clear that the compound which stabilizes the apparatus from UV radiation must have a similar structure to liquid crystals. Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a). In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988), only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention. The relevant factors are the breadth of the claims, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims: The instant claims 1, 4, 7, 10, 11, 17, and 18 are extremely broad because they relate to all possible compounds which stabilize the apparatus from UV radiation, aka “UV absorber”. However, Applicant admits in the specification that “Although many UV absorbers are commercially available, only a few of them are suitable for LCMD application” on page 8. Page 8 also recites “if the structures of UV absorbers are different from the structures of liquid crystals, the absorber may reduce or destroy the optical function of the LCMD material”. Thus, it is clear that the claims are not commensurate in scope with the specification’s narrow requirements of the UV absorber. Additionally, while claim 6 does recite “a derivative of benzophenone” and “derivative of benzotriazole”, claim 6 is not enabled for reciting “benzophenone” or “benzotriazole”. The specification repeatedly refers to the UV absorbers as “benzophenone” and “benzotriazole” along with formulas shown and used. However, these compounds are in fact derivatives of benzophenone and benzotriazole, as noted above in the objection to the specification. Both of these established chemical compounds do not comprise a hydroxyl group (OH) which is essential to Applicant’s claimed UV absorber function as noted on pages 10-11, i.e. “UV absorption causes the electron density to move from the phenolic oxygen to the nitrogen atom”. Thus, claim 6 lacks scope of enablement.
Level of one of ordinary skill: The specification is not enabling to a person skilled in the art to carry out the invention as claimed. Specifically, claim 1 requires any compound which stabilizes the apparatus from UV radiation, aka “UV absorber”. However, the specification is very clear that a UV absorber is required to be selected from compounds having a similar molecular structure to liquid crystals, e.g. a body of rigid rings and a tail having a flexible chain when the liquid crystals are rod like nematic, which are capable of stabilizing the apparatus from UV radiation. One of ordinary skill in the art would have to make hundreds of compositions to determine if the UV absorbers available are suitable for the claims despite the specification being so limited in scope. 
Level of predictability in the art: The liquid crystal art is highly unpredictable in terms of properties and suitability for a given composition. The specification even admits that “Although many UV absorbers are commercially available, only a few of them are suitable for LCMD application” on page 8. This clearly supports the level of unpredictability with regard to the claimed invention.
Amount of direction provided by the inventor: Applicant has provided direction as to how the LCMD apparatus works in relation to compounds having a similar molecular structure to liquid crystals, e.g. a body of rigid rings and a tail having a flexible chain when the liquid crystals are rod like nematic, which are capable of stabilizing the apparatus from UV radiation. Applicant has failed to provide direction for other known UV absorbers which could be suitable for the invention as claimed.
Existence of working examples: Applicant has not provided any working examples. The closest Applicant offers as examples is in Table 3 on page 12 which appears to test different films but fails to specify what exactly are in those films. One of ordinary skill in the art would be required to perform countless experiments in order to arrive at the claimed invention. 
The quantity of experimentation needed: The liquid crystal art comprises thousands of commercially available and inventive UV absorbers. One of ordinary skill in the art would be required to perform countless experiments in order to arrive at the claimed invention despite the indication in the specification that only a few of commercially available UV absorbers are suitable.
The instant disclosure does not disclose enabling information for one of ordinary skill in the art to make/use every type of LCMD apparatus having a composition comprising a compound which stabilizes the apparatus from UV radiation, liquid crystal micro droplets, and polymer matrix. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1, 4, 6, 7, 10, 11, 17, and 18. Thus, the claims are not enabled because one of ordinary skill in the art would have to perform undue experimentation due to the lack of guidance for the full scope of the claimed invention.

To overcome the 112(a) rejection, the Examiner suggests amending claim 1 to recite that “the compound which stabilizes the apparatus from UV radiation has a molecular structure similar to the liquid crystal micro droplets” and subsequently canceling claim 19. The Examiner also suggests amending claim 6 to remove benzophenone and benzotriazole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiongliang et al. (CN102540545) as evidenced by Hunan Chemical BV (Technical Data Sheet UV-531) in view of Wang (U.S. 5,270,843). Translation previously provided.
Xiongliang et al. teaches a polymer-dispersed liquid crystal display (liquid crystal micro-droplet panel) comprising polymer dispersed liquid crystal material 3 (polymer matrix) mainly composed of liquid crystal (micro droplets), an epoxy resin, a curing agent (solid polymer), and the ultraviolet radiation 8 absorber UV-531, and the radiation absorber may be co-mixed with the overall mass ratio of 2% [pages 3-4] (claims 1 and 18) wherein UV-531 is: 
    PNG
    media_image6.png
    135
    360
    media_image6.png
    Greyscale
 as evidenced by Hunan Chemical BV [page 1] which is a compound having a molecular structure with two aromatic rings of instant claim 1, specifically a derivative of benzophenone of instant claim 6, more specifically a compound having a rod like molecular structure comprising a conjugated system having two aromatic rings and an aliphatic hydrocarbon chain having 8 carbon atoms of instant claim 8. Xiongliang teaches the above apparatus comprising an epoxy resin and curing agent (polymer) but does not teach any specific compounds used.
However, Wang teaches polymer dispersed liquid crystal displays comprising known polymers such as fast curing epoxy resins and curing agents which can provide different properties of copolymer are preferred. Examples include Epon 828 (available from Shell Chemical Co.), which is a bisphenol A compound, having a refractive index n=1.57 [col 17 lines 49-53] and used together with Capcure 3-800 (curing agent) in Formulation G [col 21 lines 30-39] which is equivalent to a polymer selected to form a dissolved framework polymer before or during phase separation (claims 10 and 11). It should be noted that it is obvious to substitute equivalents used for the same purpose. MPEP 2144.06(II). It should also be noted that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiongliang to include a specific epoxy resin such as EPON 828 (bisphenol A type) and Capcure 3-800 taught by Wang through routine experimentation in the liquid crystal art based on the substitution of known commercially available products suitable for polymer dispersed (microdroplet) displays with a reasonable expectation of success. Xiongliang et al. also teaches the liquid crystal, epoxy resin and curing agent, and ultraviolet ray absorber are jointly mixed  and uniformly stirred and is cured by heat curing [page 3-4]. Therefore, based on the method of Xiongliang when the epoxy resin and curing agent are Epon 828 and Capcure 3-800 of Wang, the ultraviolet absorber UV-531 is in both the polymer matrix and the liquid crystal droplets based on phase separation according to the instant specification on page 11 (claims 1 and 7).
Claim 7 recites “polymer matrix layer is formed by” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the polymer dispersed liquid crystal material of Xiongliang in view of Wang is considered the same as Applicant’s polymer matrix layer.
With regard to claims 19 and 20, Xiongliang et al. does not teach specific liquid crystal formulations used, and thus does not explicitly teach that the liquid crystal molecules have a molecular shape similar to the compound, specifically a rod like molecular shape.
However, Wang teaches commercially available liquid crystal mixtures used for polymer dispersed liquid crystals in Formulations A-G, specifically ZLI-4330, ZLI-2806, and E-7 [col 20-21] which comprise compounds having rod like molecular shapes and shapes similar to UV-531 of Xiongliang, i.e. the compound which stabilizes the apparatus from UV radiation. The selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiongliang et al. to include the commercially available liquid crystals taught by Wang through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiongliang et al. (CN102540545) in view of Wang (U.S. 5,270,843) as applied to claim 1 above, and further in view of Kim et al. (U.S. 2013/0208197).
With regard to claim 4, Xiongliang in view of Wang teach the above apparatus but does not teach the transparent conductive film (first transparent layer) comprises a compound for stabilizing the apparatus from UV radiation.
However, Kim et al. teaches glass or plastic substrate layers such as polycarbonate or polyethylene terephthalate may include an ultraviolet ray blocking agent or a UV-ray absorbent which may include a benzophenone compound in order to prevent degradation of the liquid crystal layer caused by UV rays [0048-0051]. It should be noted that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiongliang in view of Wang to include a UV-ray blocking agent or absorbent such as a benzophenone type compound in the first transparent layer in order to prevent degradation to the liquid crystal layer using known transparent substrates in the liquid crystal art.

Response to Arguments
Applicant’s arguments filed August 18, 2022 regarding the objection to the specification have been fully considered but they are not persuasive. Applicant argues a person skilled in the art should understand that benzophenone and benzotriazole can have various resonance structures under certain chemical enlivenments or conditions. The compounds referred to as “benzophenone” and “benzotriazole” in the specification are indeed forms of benzophenone or benzotriazole molecules instead of their respective derivatives.
Applicant has not made clear the difference between “forms of” and “derivatives of” benzophenone (and benzotriazole). Claim 6, which is part of the specification, recognizes there is a difference between benzophenone and derivatives of benzophenone (and benzotriazole and derivatives of benzotriazole). Thus, it appears Applicant is contradicting their own definition of “derivative” which potentially raises and/or changes the scope of enablement issue noted above. Specifically, if Applicant is asserting that the compounds recited in the specification are considered benzophenone (and benzotriazole), then “a derivative of benzophenone” and “derivative of benzotriazole” are no longer considered enabling subject matter. Thus, Applicant needs to make the appropriate changes to the specification and/or claims so that they are succinct with Applicants’ purported definition(s) and overall invention.
Applicant’s arguments regarding the 112(a) rejection of claims 1, 4, 6, 7, 10, 11, 17, and 18 are identical to the remarks filed May 3, 2022. These arguments were subsequently addressed in the Office Action mailed May 18, 2022 and are therefore maintained for reasons of record and will not be reproduced below for brevity’s sake.
Applicant’s arguments with regard to the 103 rejection over Xiongliang (referred to as Liu in the remarks) in view of Wang have been fully considered but they are not persuasive. Applicant argues Liu fails to teach or suggest an LCMD device that includes a compound which stabilizes the apparatus from UV radiation. Although Liu discusses a UV absorbing compound commercially named UV-531, Liu fails to teach or suggest a UV stabilization function of UV-531. Applicant asserts that molecule UV absorption and UV stabilization are completely different functions and concepts. It is a misunderstanding that if a compound exists in a system, the compound will automatically have its all possible functions in different systems. Liu teaches a function of UV absorption, but not UV stabilization. Thus, it is a misunderstanding that UV absorption of a compound is equal to UV stabilization function.
The Examiner respectfully disagrees. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP 2112. In the instant case, Xiongliang is not required to explicitly teach UV stabilization. It is widely known in the art that a compound labeled “UV absorber” is added to a liquid crystal composition in order to stabilize it from UV light. This is done by absorbing said light as, as evidenced by Okabe et al. (U.S. 2004/0155223) [0049] and [0072]. This is also why the art, and more specifically Applicant’s own disclosure, interchanges the terms “UV absorber” and “UV stabilizer”. The Examiner understands that a compound can perform different functions based on other components included in a composition. However, Applicant has failed to show how the prior art does not in fact stabilize the device. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). MPEP 2112. In the instant case, the combined teachings of Xiongliang and Wang teach the claimed components which are inherently/expected to be effective to stabilize the apparatus from UV radiation. Specifically, Xiongliang teaches a polymer dispersed liquid crystal composition comprising a polymer, curing agent, and UV absorber UV-531 [pages 3-4] which is the same as the UV absorber listed in Table 1 on page 7 of the specification as “Octabenzone”, specifically the benzophenone resonance scheme on page 10 of the specification, more specifically Compound A shown on page 10 of the specification. Wang teaches known polymer and curing agent Epon 828 and Capcure 3-800 respectively [col 17 lines 49-53] and [col 21 lines 30-39] which are the same as the last two commercially available compounds shown on page 15 of the specification respectively. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the polymer dispersed liquid crystal device of Xiongliang and Wang comprises a compound which stabilizes the apparatus from UV radiation as instantly claimed.
Applicant also argues the difference between molecular absorption and resonance absorption and relies on the resonance scheme of benzotriazole. Further, if the surrounding conditions are not favorable to the resonance structure to exist, resonance will not happen. For example, the benzotriazole resonance structure is in ionic state which is very unstable for acidic conditions. If an epoxy system using common anhydrides as curing agent, the resonance molecule will react and form a new salt, and then the reverse reaction will no longer be possible. Even for commercial UV absorber, its UV protection or UV stabilization function requires some special conditions. It is clear that Liu only teaches a molecule absorption of UV 531 as a wavelength filter and does not discuss anything related to UV protection or UV stabilization. No resonance of UV 531 is mentioned either. Thus, Liu fails to teach the compound which stabilizes the apparatus from UV radiation of claim 1. Wang does not even mention anything about UV protection, UV absorber, or UV stabilization and thus also fails to teach the claimed compound.
The Examiner understands the difference between molecular absorption and resonance absorption. The Examiner also understands that certain conditions, i.e. selective polymers and curing agents, are required for resonance absorption to be effective. Those conditions have been met by the combined references. Xiongliang does not specify the polymer and curing agent used for the PDLC device but does specify the UV absorber as UV-531, which is equivalent to “Octabenzone” in Table 1 on page 7 of the specification, specifically the benzophenone resonance scheme on page 10 of the specification, more specifically Compound A shown on page 10 of the specification. Wang teaches known polymer and curing agent Epon 828 and Capcure 3-800 respectively [col 17 lines 49-53] and [col 21 lines 30-39] for PDLC displays which are the same as the last two commercially available compounds shown on page 15 of the specification respectively. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the polymer dispersed liquid crystal device of Xiongliang and Wang comprises a compound which stabilizes the apparatus from UV radiation as instantly claimed. In addition, Xiongliang teaches the object of the invention is to block harmful rays in both the on and off states. This is achieved by adding a ray absorber, specifically a UV absorber, which absorbs said rays. Thus, the objective is the same as light stabilization, just in different words. Furthermore, Wang is not being used to teach a compound which stabilizes the apparatus from UV radiation. Wang is being used to teach known polymers and curing agents, which together with the UV absorber of Xiongliang, provides said compound.
Applicant also argues that the Canadian Intellectual Property Office has allowed the application with the same claims and did not ask many questions requiring some professional knowledge that is known for a person having ordinary skill in the art. Applicant believes that discussions in the office actions should remain on a level for a person having ordinary skill in the art. Otherwise, too many education questions may be asked, resulting in unnecessarily prolonged prosecution.
The Examiner recognizes that related applications are filed in other countries. However, these countries have different rules than the United States with which this application is being examined. Thus, the fact that another country has issued a patent for similar claims does not negate the obviousness rejection currently on record. The teachings of Xiongliang and Wang are obvious over the instant claims.
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a LCMD apparatus in which the compound which stabilizes the apparatus from UV radiation having a molecular structure similar to liquid crystals comprises one or more functional groups to react with the monomers or polymers. While commercially available products are available meeting such characteristics, there is nothing in the prior art to provide motivation to choose such compounds for the claimed liquid crystal microdroplet apparatus.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722